DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 2, 3, 5, 8-10, 14, 16, 18 and 21 are pending upon entry of amendment filed on 10/28/22.

3.	There is no IDS of record in the instant application.  Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  In addition, Applicant’s attention is directed to MPEP704.10.

4.	The new abstract filed on 10/28/22 has been entered.

5.	The amendment to the specification filed on 10/28/22 has been entered.

6.	IN light of Applicant’s amendment to the claims filed on 10/28/22, the rejections under 35 U.S.C. 112(a) (in part), (b) and 35 U.S.C. 102 (a)(1)(2) (see sections 8, 9, 11, 13-15) have been withdrawn.

7.	The following rejection remains.

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. 	 Claims 2, 3, 5, 8-10, 14, 16, 18 and 21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for nanobody transdermal formulation comprising a nanobody set forth in SEQ ID NO:1-5 as in the instant application, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use drug carrier that enhances tissue penetration of the skin and stability and the drug carrier helps to penetrate via body tissues upon administration. 

Although dermatological composition that delivers to skin is known in the art (WO2014/041867, p. 52) for nanobodies, the specific drug carrier that is prepared from 18 parts of water soluble high molecular weight biomatrix, 10 parts of polyhydroxyl compound, 5 parts of polyvinyl alcohol (PEG), 10 parts of levulose, 10 parts of polyamino acids, 10 parts of glycerol, 5 parts of phospholipids, 2.5 parts of gelatin, 1 part of carboxymethyl sodium cellulose and [sic] water is deemed required to achieve intended uses of “enhances tissue penetration”, improves stability, provides effective passages through stratum corneum and achieve eliminations of melanin deposits, expression/secretion of nanobodies as in claims 10-11, 13 of the instant application.

The specification fails to disclose how the drug carrier comprising 18 parts of water soluble high molecular weight biomatrix, 10 parts of polyhydroxyl compound, 5 parts of polyvinyl alcohol, 10 parts of levulose, 10 parts of polyamino acids, 10 parts glycerol, 5 parts of phospholipids, 2.5 parts of gelatin and 1 part of carboxymethyl sodium cellulose.

The specification does not describe what comprises water soluble high molecular weight biomatrix, what composes polyhydroxyl compound that are essential in formulating drug carrier required by the nanobody formulation. 

However, the method described in [0018-0023] requires further addition of 70% of plant alcohol and sodium polycrylate and/or vegetable oil to provide transdermal system. A mere listing of transdermal creams with nanobodies ([0031-0041]) provides enablement for drug carrier or transdermal delivery system. In addition, the ingredients listed in [0018] for drug delivery system required additional ingredient and the steps listed in ([0021-0024]) with nanobodies of interest. No studies in the specification provides enhancement of stability, improvement of penetration, elimination of melanin deposits with various nanobodies with the prepared drug system.

Note WO2014/041867 provides treatment plans for each nanobodies (p. 63-65) and specific formulation is required to enhance stability such as in citrate buffer in the presence of trehalose (p. 68-70).

The specification fails to provide sufficient guidance to direct a person of skilled in the art to make and achieve the intended use of the claimed invention without undue experimentation.  The specification discloses no exemplary formulation that may “enhances tissue penetration”, improves stability, provides effective passages through stratum corneum and achieve eliminations of melanin deposits, expression/secretion of nanobodies.  It is unpredictable to develop drug carrier that “enhances tissue penetration”, improves stability, provides effective passages through stratum corneum and achieve eliminations of melanin deposits, expression/secretion of nanobodies.

To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

No rebuttal is of record and the rejection is maintained.

10.	No claims are allowable.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
December 8, 2022 


/YUNSOO KIM/Primary Examiner, Art Unit 1644